Exhibit HABERSHAM BANCORP AND SUBSIDIARIES Consolidated Financial Statements December 31, 2008, 2007 and 2006 (with Independent Accountants’ Report thereon) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS - 1 - To the Board of Directors and Stockholders Habersham Bancorp and Subsidiaries We have audited the accompanying consolidated balance sheets of Habersham Bancorp and subsidiaries as of December 31, 2008 and 2007, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity and cash flows for each of the three years in the period ended December 31, 2008. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Habersham Bancorp and subsidiaries as of December 31, 2008 and 2007, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. \s\Porter Keadle Moore, LLP Atlanta,
